As filed with the Securities and Exchange Commission on October 20, 2010 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 ALLIANCE FIBER OPTIC PRODUCTS, INC. (Exact name of registrant as specified in its charter) Delaware 77-0554122 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 275 Gibraltar Drive Sunnyvale, California (Zip Code) (Address of principal executive offices) Alliance Fiber Optic Products, Inc. 2000 Employee Stock Purchase Plan (Full title of the plan) Peter C. Chang President and Chief Executive Officer Alliance Fiber Optic Products, Inc. 275 Gibraltar Drive Sunnyvale, California (Name and address agent for service)
